—In an action to recover damages for malicious prosecution, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Skelos, J.), entered February 8, 2002, which, upon a jury verdict in favor of the defendants and against him, dismissed the complaint.
Ordered that the judgment is affirmed, with one bill of costs.
Contrary to the plaintiffs contention, the trial court properly gave a charge on the element of initiation (see generally Rohman v New York City Tr. Auth., 295 AD2d 333 [2002]; Dudick v Gulyas, 277 AD2d 686 [2000]; Dempsey v Masto, 83 AD2d 725, 726 [1981], affd 56 NY2d 665 [1982]).
The plaintiff’s remaining contentions are without merit. Prudenti, P.J., Ritter, Feuerstein and Adams, JJ., concur.